Case: 1:20-cv-00152-MWM-SKB Doc #: 15 Filed: 02/05/21 Page: 1 of 1 PAGEID #: 2433

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

TERESA ANN CHARLES, Case No. 1:20-cv-152
Plaintiff, | Judge Matthew W. McFarland
Vv. |
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 14),
REVERSING COMMISSIONER’S DENIAL OF BENEFITS, REMANDING
MATTER PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g),
AND TERMINATING CASE

 

This action is before the Court upon the Report and Recommendation (Doc. 14)
entered by United States Magistrate Judge Stephanie K. Bowman. As no objection has
been filed and the time to do so has expired, the Court ADOPTS the Report and
Recommendation in its entirety. Accordingly, the Commissioner’s decision to deny
Plaintiff Disability Insurance Benefits is REVERSED and this matter is REMANDED
under sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with this
Order. As no further matters remain pending for review, this case is TERMINATED

on the Court’s docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Math WP Ye

JUDGE MATTHEW W. McFARLAND

 
